         Case 2:20-cv-03300-CMR Document 43 Filed 09/17/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
HAPCO                                :
                                     :
                  Plaintiff,         :              No. 20-03300-CMR
                                     :
      v.                             :
                                     :
CITY OF PHILADELPHIA, et al.,        :
                                     :
                                     :
                  Defendants.        :
___________________________________ :

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, HAPCO, hereby

voluntarily dismisses any and all claims against Defendants, the City of Philadelphia and the

Honorable James Kenney, and Defendant-Intervenors, Tenant Union Representative Network

and Philadelphia Unemployment Project, in the above-styled action without prejudice.

                                             Respectfully submitted,

Dated: September 17, 2020                    /s/ Colin D. Dougherty
                                             Colin D. Dougherty, Esq. (Pa. I.D. No. 88363)
                                             Michael K. Twersky, Esq. (Pa. I.D. No. 80568)
                                             Beth L. Weisser, Esq. (Pa. I.D. No. 93591)
                                             Emma M. Kline, Esq. (Pa. I.D. No. 314027)
                                             FOX ROTHSCHILD LLP
                                             10 Sentry Parkway, Suite 200
                                             P.O. Box 3001
                                             Blue Bell, PA 19422-3001
                                             (215) 299-2000 (tel)/(215) 299-2150 (fax)
                                             Email: cdougherty@foxrothschild.com
                                             Email: mtwersky@foxrothschild.com
                                             Email: bweisser@foxrothschild.com
                                             Email: ekline@foxrothschild.com
Case 2:20-cv-03300-CMR Document 43 Filed 09/17/20 Page 2 of 3




                           Paul Jay Cohen, Esq. (Pa. I.D. No. 38441)
                           COHEN MARRACCINI, LLC
                           660 Second Street Pike
                           Southampton, PA 18966
                           (215) 887-8100 (tel)/(215) 887-8732 (fax)
                           Email: paul@cohenmarraccini.com

                           Todd L. Baritz, Esq. (Pa. I.D. No. 89157)
                           Kenneth L. Baritz & Associates, P.C.
                           100 S. Broad Street, Suite 1205
                           Philadelphia, PA 19102
                           215-557-8608 (tel)
                           Email: tbaritz@baritzlaw.com
                           Attorneys for Plaintiff
         Case 2:20-cv-03300-CMR Document 43 Filed 09/17/20 Page 3 of 3




                             CERTIFICATION OF COUNSEL

       I, Colin D. Dougherty, Esquire, hereby certify that on September 17, 2020 I caused a true

and correct copy of the foregoing Notice of Voluntary Dismissal Without Prejudice to be served

via CM/ECF filing upon counsel for all parties.



                                            /s/ Colin D. Dougherty
                                            Colin D. Dougherty
